Citation Nr: 0302868	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1961 until 
April 1983.  He died on May [redacted], 1999.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

This matter was remanded for further development by Board 
decision of September 2001.  The requested development has 
been accomplished to the extent possible, and the case has 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.	The veteran died on May [redacted], 1999.  His death certificate 
lists the cause of death as pancreatic cancer.

2.	At the time of his demise, the veteran was service 
connected for coronary artery disease, rated 30 percent 
disabling; diabetes mellitus, rated 40 percent disabling; 
degenerative joint disease of the cervical and lumbar 
spine, rated 20 percent disabling; residuals of 
cerebrovascular accident secondary to diabetes mellitus, 
rated 10 percent; and sinusitis, hiatal hernia, 
hemorrhoids, postoperative ganglion cyst of the right 
wrist, tinea pedis, and Osgood-Schlatter's disease of the 
left tibia tubercle with ununited apophysis, each rated 
zero percent disabling.  Service connection was also in 
effect for peripheral neuropathy of the right and left 
upper and lower extremities secondary to diabetes 
mellitus, each rated 20 percent disabling.  A combined 
disability evaluation of 90 percent was in effect for the 
service-connected disabilities.  

3.	Pancreatic cancer was not shown in service, demonstrated 
to a compensable degree within one year of service, or 
shown to be related to service.

4	The veteran had no service connected disability that 
contributed substantially or materially to cause the 
veteran's death.  The veteran's pancreatic cancer was 
first clinically established years after separation from 
service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may pancreatic cancer be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed September 1999 
rating action, and were provided a Statement of the Case 
dated October 1999, and a Supplemental Statement of the Case 
dated September 2002, as well as a Board Remand dated 
September 2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  She has been informed of the evidence she should 
submit, and what the VA will get.  It is indicated that all 
treatment for the cancer was with the VA, and as part of the 
development undertaken, those records were obtained.

She was also notified of the information needed through 
letters from VA seeking additional evidence.  In particular, 
in October 2001, she was notified by the RO that the Board 
had returned his case to the RO, and that additional 
information was needed; she was advised that he was to 
furnish the names and addresses of all health care providers 
who had treated the veteran for his terminal illness.  See 
Quartucccio v. Principi, 16 Vet.App. 183 (2002).  Moreover, 
the Supplemental Statement of the Case furnished the 
appellant and her representative in September 2002 sets forth 
the duty to assist requirements of the VCAA.  The appellant 
sent the VA a statement dated April 2002 indicating that all 
relevant records were already part of the claims folder.  In 
view of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed; the discussions in these 
various documents apprised her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the appellant, and adjudication of this 
appeal poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Facts

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
indicates that it is her belief that the veteran's pancreatic 
cancer was either caused by his service connected 
disabilities, or that his service connected disabilities 
negatively influenced his ability to fight pancreatic cancer. 

At the time of his demise, the veteran was service connected 
for coronary artery disease, rated 30 percent disabling; 
diabetes mellitus, rated 40 percent disabling; degenerative 
joint disease of the cervical and lumbar spine, rated 20 
percent disabling; residuals of a cerebrovascular accident 
secondary to diabetes mellitus, rated 10 percent; and 
sinusitis, hiatal hernia, hemorrhoids, postoperative ganglion 
cyst of the right wrist, tinea pedis, and Osgood-Schlatter's 
disease of the left tibia tubercle with ununited apophysis, 
each rated zero percent disabling.  Service connection was 
also in effect for peripheral neuropathy of the right and 
left upper and lower extremities secondary to diabetes 
mellitus, each rated 20 percent disabling.  A combined 
disability evaluation of 90 percent was in effect for the 
veteran's service-connected disabilities. 

The veteran's death certificate lists the veteran's cause of 
death as pancreatic cancer.  The veteran died on May [redacted], 
1999.

The veteran's service medical records are negative for any 
complaints of, or any treatment for, any pancreatic problem, 
to include pancreatic cancer, or any other cancer.

VA medical records since service show the veteran received 
occasional treatment for his multiple service connected 
disabilities, and other unrelated medical problems.

Records dated June 1998 show that the veteran was treated for 
acute pancreatitis.

The veteran was diagnosed with pancreatic cancer by an August 
1998 laparotomy.
VA medical records dated from August 1998 to May 1999 show 
continued treatment for unresectable adenocarcinoma of the 
pancreas.

A letter from a VA physician who treated the veteran, dated 
June 8, 1999, is of record.  It indicates that he had treated 
the veteran since his diagnosis of pancreatic cancer in 
August 1998.  The physician indicated that, at the time of 
his diagnosis, the veteran was found to have stage 4 
pancreatic cancer, and underwent combined modality therapy, 
with chemotherapy and radiation at the same time.  After his 
radiation therapy was completed, he was continued on another 
chemotherapy agent on a single-drug regimen.  He tolerated 
the chemotherapy and radiation well, however, his cancer 
spread in spite of aggressive treatment.

The physician indicated that the veteran's treatment course 
was complicated by several factors which may have impacted 
his survival.  His severe cardiac disease may have shortened 
his life expectancy in that his exercise tolerance was very 
limited and lead to a vicious cycle of not being able to care 
for himself, not being able to increase his activities, and 
not increasing his strength.  As his cardiac condition 
declined, so did his performance status, and his tolerance of 
the chemotherapy.  His diabetes was difficult to control 
halfway through his treatments, and he became symptomatic 
from his fluctuating blood sugars.  There were several delays 
in his weekly course of chemotherapy because of his fatigue 
and weakness which is common in patients with uncontrolled 
diabetes mellitus and heart disease.  His inguinal hernia 
caused him a lot of chronic pain and difficulties with his 
intimate life on a physical level and could not be repaired 
as the surgical consultant deemed his overall condition too 
poor to tolerate the procedure.  This impacted his overall 
psychological health and worsened his depression, something 
that occurs at a high rate in patients with pancreatic cancer 
anyway, however with far more repercussions because the 
veteran and his wife were very close.  The physician 
indicated that, if it were not for the aggressiveness of 
pancreatic cancer and the veteran's co-morbid medical 
problems, such as the above mentioned cardiac disease, 
diabetes mellitus, and his inguinal hernia, he indicated that 
he knew the veteran would have had a much better quality of 
life and possibly lived a little longer. 

An opinion was obtained from a VA physician in June 2002.  
The physician indicated that Harrison's Principals of 
Internal Medicine chapter on Internal Medicine chapter on 
pancreatic cancer indicated that little was known about the 
cause of pancreatic cancer.  It further indicated that there 
was no correlation between alcohol abuse or pre-existing 
diabetes with the development of pancreatic cancer.  The 
physician indicated that, given the chart review, and the 
veteran's service connected diabetes and cardiovascular 
disability, it was his opinion that the veteran's diabetes 
and/or cardiovascular disability were not material and did 
not substantially impact or contribute to the veteran's cause 
of death from pancreatic cancer.

That review encompassed numerous treatment records associated 
with the record after the prior remand.  Those records note 
occasional shortness of breath possibly secondary to his 
cardiac pathology and monitoring his blood sugars.  The 
records otherwise detail the treatment that was rendered for 
the pancreatic cancer.

A pamphlet was submitted, entitled "What You Need to Know 
About Cancer of the Pancreas," distributed by the National 
Institute of Health, in which it was highlighted that 
diabetes was a risk factor for pancreatic cancer and that 
people who had that disease were twice as likely to develop 
cancer of the pancreas.


Law and Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2002).

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, § 201(c), 115 
Stat. 976 (2001) (to be codified at 38 U.S.C.A. § 1116(f)).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for gastrointestinal tumors, 
including pancreatic cancer.  See 64 Fed. Reg. 59232 
(November 2, 1999). Based on studies reviewed by the National 
Academy of Sciences (NAS), the notice in the Federal Register 
stated that "on the basis of all evidence available, the 
Secretary has found that the credible evidence against an 
association between gastrointestinal tumors (stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer) and brain 
tumors and herbicide exposure outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist." Id.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  In this regard, the Board finds 
particularly probative the recent opinion of a VA physician, 
who indicated that the veteran's diabetes and/or 
cardiovascular disability were not material and did not 
substantially impact or contribute to the veteran's cause of 
death from pancreatic cancer.  This opinion was based in part 
on a review of the treatment records.  Those records show 
that the veteran's cardiac status and blood sugars were 
monitored, but there is no indication that the course of the 
chemotherapy was altered due to those disorders in such a way 
as to hasten death.

The Board recognizes the statement received from the 
veteran's primary care physician dated June 1999, which 
stated that, if it were not for the aggressiveness of 
pancreatic cancer and the veteran's co-morbid medical 
problems, such as his cardiac disease, diabetes mellitus, and 
his inguinal hernia, he knew the veteran would have had a 
much better quality of life and possibly lived a little 
longer.  However, this opinion does not indicate that the 
veteran's service connected cardiac disease or his service 
connected diabetes mellitus caused his pancreatic cancer.  
Furthermore, it only speculates that the veteran might 
possibly have lived a little longer, a speculative statement 
the Board does not find sufficient to find that these service 
connected disabilities contributed substantially or 
materially to the veteran's death.

The Board also notes the pamphlet submitted by the appellant 
which indicated that having diabetes was a risk factor for 
cancer, however, that pamphlet does not relate specifically 
to the veteran, and shows only a risk factor, not that there 
is a direct causal relationship between diabetes and 
pancreatic cancer.

As to whether the appellant can be granted her claim on a 
presumptive basis, as was noted previously, although the 
veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange, pancreatic cancer is not an Agent 
Orange presumptive disease.  Hence, the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.

Malignant tumors, including pancreatic cancer, are chronic 
diseases which may be presumed service-connected if 
manifested within one year following the veteran's discharge 
from active duty.  However, in the instant case, as noted, 
the pancreatic cancer did not become manifest until more than 
15 years after service.  Accordingly, presumptive service 
connection for such disability as a chronic disease under 38 
U.S.C.A. § 1112 likewise is not warranted.

Therefore, the Board finds that service connection for the 
cause of the veteran's death is not warranted under either a 
direct or a presumptive basis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

